RESOLUCIÓN
Debido al fallecimiento del ex Presidente de Estados Unidos de Norteamérica, Ronald W. Reagan, y al igual que lo dispuesto por la Hon. Sila María Calderón, Gobernadora del Estado Libre Asociado de Puerto Rico, quien ha conce-dido libre el viernes 11 de junio de 2004 a los empleados de la Rama Ejecutiva, la Rama Judicial también concede dicho día libre a sus empleados, sin cargo a licencia de vaca-ciones, para que puedan unirse al duelo nacional decretado por el Presidente de Estados Unidos, George W. Bush.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará 10 dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se considerará el viernes 11 de junio de 2004, como si fuera un día feriado completo. Cualquier término a vencer ese día se extenderá hasta el lunes 14 de junio, próximo día laborable. Se ordena la in-mediata difusión pública de esta resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo